 

Exhibit 10.8

 

EXECUTION VERSION

 

Subscription Agreement

 

This SUBSCRIPTION AGREEMENT (this “Subscription Agreement”) is entered into this
14th day of October, 2020, by and between Churchill Capital Corp II, a Delaware
corporation (the “Issuer”), and the undersigned (“Subscriber” or “you”). Defined
terms used but not otherwise defined herein shall have the respective meanings
ascribed thereto in the Study Merger Agreement (as defined below).

 

WHEREAS, Software Luxembourg Holding S.A., a public limited liability company
(société anonyme), incorporated and organized under the laws of the Grand Duchy
of Luxembourg, having its registered office at 48, Boulevard Grande-Duchesse
Charlotte, L-1330 Luxembourg, Grand Duchy of Luxembourg, and registered with the
Luxembourg Register of Commerce and Companies (Registre de Commerce et des
Sociétés, Luxembourg) under number B246188 (“Study”), and the Issuer intend to
effect a cross-border merger of Study with and into the Issuer in accordance
with the Agreement and Plan of Merger (the “Study Merger Agreement”), dated as
of October 12, 2020, by and among the Issuer and Study, the General Corporation
Law of the State of Delaware, the provisions of Directive 2017/1132 regarding
certain aspects of company law issued by the European Parliament and Council on
14 June 2017, which was transposed into Luxembourg law via Articles 1020-1 et
seq. of the law of 10 August 1915 regarding commercial companies, as amended,
and a joint merger proposal, pursuant to which, among other things, Study will
cease to exist and Study’s subsidiaries shall become subsidiaries of the Issuer,
which shall survive as the surviving corporation (the “Study Merger” and,
together with the other transactions contemplated by the Merger Agreement, the
“Study Transactions”);

 

WHEREAS, following the closing of the Study Transactions, the Issuer intends to
effect a merger (the “Magnet Merger” and, together with the other transactions
contemplated by the Magnet Merger Agreement (as defined below), the “Magnet
Transactions” and, together with the Study Transactions, the “Transactions”) of
Magnet Merger Sub, Inc., a Delaware corporation, with and into Albert DE
Holdings Inc., a Delaware corporation (“Magnet”), in accordance with the
Agreement and Plan of Merger (the “Magnet Merger Agreement”), dated as of
October 12, 2020, by and among the Issuer, Merger Sub and Magnet;

 

WHEREAS, in connection with the Transactions, Subscriber desires to subscribe
for and purchase from the Issuer 1,000,000 shares (the “Shares”) of the Issuer’s
Class A common stock, par value $0.0001 per share (the “Class A common stock”),
for a purchase price of $10.00 per share, for an aggregate purchase price of
$10,000,000 (the “Purchase Price”), and the Issuer desires to issue and sell to
Subscriber the Shares in consideration of the payment of the Purchase Price
therefor by or on behalf of Subscriber to the Issuer, all on the terms and
conditions set forth herein;

 

NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties and covenants, and subject to the conditions, herein
contained, and intending to be legally bound hereby, the parties hereto hereby
agree as follows:

 

1.                  Subscription. Subject to the terms and conditions hereof, at
the Closing, Subscriber hereby agrees to subscribe for and purchase, and the
Issuer hereby agrees to issue and sell to Subscriber, upon the payment of the
Purchase Price, the Shares (such subscription and issuance, the “Subscription”).

 



 

 

 

2.                  Representations, Warranties and Agreements.

 

2.1             Subscriber’s Representations, Warranties and Agreements. To
induce the Issuer to issue the Shares to Subscriber, Subscriber hereby
represents and warrants to the Issuer and acknowledges and agrees with the
Issuer as follows:

 

2.1.1                      Subscriber has been duly formed or incorporated and
is validly existing in good standing under the laws of its jurisdiction of
incorporation or formation, with power and authority to enter into, deliver and
perform its obligations under this Subscription Agreement.

 

2.1.2                       This Subscription Agreement has been duly
authorized, validly executed and delivered by Subscriber. Assuming that this
Subscription Agreement constitutes the valid and binding agreement of the
Issuer, this Subscription Agreement is the valid and binding obligation of
Subscriber, is enforceable against Subscriber in accordance with its terms,
except as may be limited or otherwise affected by (i) bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium or other laws relating to or
affecting the rights of creditors generally, and (ii) principles of equity,
whether considered at law or equity.

 

2.1.3                      The execution, delivery and performance by Subscriber
of this Subscription Agreement and the consummation of the transactions
contemplated herein do not and will not (i) conflict with or result in a breach
or violation of any of the terms or provisions of, or constitute a default
under, or result in the creation or imposition of any lien, charge or
encumbrance upon any of the property or assets of Subscriber or any of its
subsidiaries pursuant to the terms of any indenture, mortgage, deed of trust,
loan agreement, lease, license or other agreement or instrument to which
Subscriber or any of its subsidiaries is a party or by which Subscriber or any
of its subsidiaries is bound or to which any of the property or assets of
Subscriber or any of its subsidiaries is subject, which would reasonably be
expected to have a material adverse effect on the ability of Subscriber to enter
into and timely perform its obligations under or consummate the transactions
contemplated by this Subscription Agreement (a “Subscriber Material Adverse
Effect”), (ii) result in any violation of the provisions of the organizational
documents of Subscriber or any of its subsidiaries or (iii) result in any
violation of any statute or any judgment, order, rule or regulation of any court
or governmental agency or body, domestic or foreign, having jurisdiction over
Subscriber or any of its subsidiaries or any of their respective properties that
would reasonably be expected to have a Subscriber Material Adverse Effect.

 

2.1.4                      Subscriber (i) is a “qualified institutional buyer”
(as defined in Rule 144A under the Securities Act) or an “accredited investor”
(within the meaning of Rule 501(a) under the Securities Act) satisfying the
applicable requirements set forth on Schedule I, (ii) is acquiring the Shares
only for its own account and not for the account of others, or if Subscriber is
subscribing for the Shares as a fiduciary or agent for one or more investor
accounts, each owner of such account is a qualified institutional buyer, and
Subscriber has full investment discretion with respect to each such account, and
the full power and authority to make the acknowledgements, representations,
warranties and agreements herein on behalf of each owner of each such account
and (iii) is not acquiring the Shares with a view to, or for offer or sale in
connection with, any distribution thereof in violation of the Securities Act
(and shall provide the requested information on Schedule I following the
signature page hereto). Subscriber is not an entity formed for the specific
purpose of acquiring the Shares.

 



2

 

 

2.1.5                      Subscriber understands that the Shares are being
offered in a transaction not involving any public offering within the meaning of
the Securities Act and that the Shares have not been registered under the
Securities Act. Subscriber understands that the Shares may not be resold,
transferred, pledged or otherwise disposed of by Subscriber absent an effective
registration statement under the Securities Act, except (i) to the Issuer or a
subsidiary thereof, (ii) to non-U.S. persons pursuant to offers and sales that
occur solely outside the United States within the meaning of Regulation S under
the Securities Act or (iii) pursuant to another applicable exemption from the
registration requirements of the Securities Act, and in each of cases (i) and
(iii), in accordance with any applicable securities laws of the states and other
jurisdictions of the United States, and that any certificates representing the
Shares shall contain a legend to such effect. Subscriber acknowledges that the
Shares will not be eligible for resale pursuant to Rule 144A promulgated under
the Securities Act. Subscriber understands and agrees that the Shares will be
subject to transfer restrictions and, as a result of these transfer
restrictions, Subscriber may not be able to readily resell the Shares and may be
required to bear the financial risk of an investment in the Shares for an
indefinite period of time. Subscriber understands that it has been advised to
consult legal counsel prior to making any offer, resale, pledge or transfer of
any of the Shares.

 

2.1.6                      Subscriber understands and agrees that Subscriber is
purchasing the Shares directly from the Issuer. Subscriber further acknowledges
that there have been no representations, warranties, covenants or agreements
made to Subscriber by the Issuer, Study or any of their respective officers or
directors, expressly or by implication, other than those representations,
warranties, covenants and agreements expressly set forth in this Subscription
Agreement.

 

2.1.7                       Subscriber represents and warrants that its
acquisition and holding of the Shares will not constitute or result in a
non-exempt prohibited transaction under Section 406 of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”), Section 4975 of the Internal
Revenue Code of 1986, as amended (the “Code”), or any applicable similar law.

 

2.1.8                      In making its decision to purchase the Shares,
Subscriber represents that it has relied solely upon independent investigation
made by Subscriber. Without limiting the generality of the foregoing, Subscriber
has not relied on any statements or other information provided by anyone other
than the Issuer and its representatives concerning the Issuer or the Shares or
the offer and sale of the Shares. Subscriber acknowledges and agrees that
Subscriber has received, has had an adequate opportunity to review and has
reviewed such financial and other information as Subscriber deems necessary in
order to make an investment decision with respect to the Shares, including with
respect to the Issuer, Study, Magnet and the Transactions and has made its own
assessment and is satisfied concerning the relevant tax and other economic
considerations relevant to Subscriber’s investment in the Shares. Subscriber
represents and agrees that Subscriber and Subscriber’s professional advisor(s),
if any, have had the full opportunity to ask such questions, receive such
answers and obtain such information as Subscriber and such Subscriber’s
professional advisor(s), if any, have deemed necessary to make an investment
decision with respect to the Shares.

 



3

 

 

2.1.9                      Subscriber became aware of this offering of the
Shares solely by means of direct contact between Subscriber and the Issuer or
its representative. Subscriber has a pre-existing substantive relationship (as
interpreted in guidance from the Commission under the Securities Act) with the
Issuer or its representative, and the Shares were offered to Subscriber solely
by direct contact between Subscriber and the Issuer or its representative.
Subscriber did not become aware of this offering of the Shares, nor were the
Shares offered to Subscriber, by any other means. Subscriber acknowledges that
the Shares (i) were not offered by any form of general solicitation or general
advertising, including methods described in section 502(c) of Regulation D under
the Securities Act and (ii) are not being offered in a manner involving a public
offering under, or in a distribution in violation of, the Securities Act, or any
state securities laws.

 

2.1.10                    Subscriber acknowledges that it is aware that there
are substantial risks incident to the purchase and ownership of the Shares.
Subscriber has such knowledge and experience in financial and business matters
as to be capable of evaluating the merits and risks of an investment in the
Shares, and Subscriber has sought such accounting, legal and tax advice as
Subscriber has considered necessary to make an informed investment decision.

 

2.1.11                   Alone, or together with any professional advisor(s),
Subscriber represents and acknowledges that Subscriber has adequately analyzed
and fully considered the risks of an investment in the Shares and determined
that the Shares are a suitable investment for Subscriber and that Subscriber is
able at this time and in the foreseeable future to bear the economic risk of a
total loss of Subscriber’s investment in the Issuer. Subscriber acknowledges
specifically that a possibility of total loss exists.

 

2.1.12                    Subscriber understands and agrees that no federal or
state agency has passed upon or endorsed the merits of the offering of the
Shares or made any findings or determination as to the fairness of an investment
in the Shares.

 

2.1.13                    Subscriber represents and warrants that Subscriber is
not (i) a person or entity named on the List of Specially Designated Nationals
and Blocked Persons administered by the U.S. Treasury Department’s Office of
Foreign Assets Control (“OFAC”) or in any Executive Order issued by the
President of the United States and administered by OFAC (“OFAC List”), or a
person or entity prohibited by any OFAC sanctions program, (ii) a Designated
National as defined in the Cuban Assets Control Regulations, 31 C.F.R. Part 515
or (iii) a non-U.S. shell bank or providing banking services indirectly to a
non-U.S. shell bank. Subscriber agrees to provide law enforcement agencies, if
requested thereby, such records as required by applicable law, provided that
Subscriber is permitted to do so under applicable law. Subscriber represents
that if it is a financial institution subject to the Bank Secrecy Act (31 U.S.C.
Section 5311 et seq.) (the “BSA”), as amended by the USA PATRIOT Act of 2001
(the “PATRIOT Act”), and its implementing regulations (collectively, the
“BSA/PATRIOT Act”), that Subscriber maintains policies and procedures reasonably
designed to comply with applicable obligations under the BSA/PATRIOT Act.
Subscriber also represents that, to the extent required, it maintains policies
and procedures reasonably designed for the screening of its investors against
the OFAC sanctions programs, including the OFAC List. Subscriber further
represents and warrants that, to the extent required, it maintains policies and
procedures reasonably designed to ensure that the funds held by Subscriber and
used to purchase the Shares were legally derived.

 



4

 

 

2.1.14                    Subscriber is not an employee benefit plan that is
subject to Title I of ERISA, a plan, an individual retirement account or other
arrangement that is subject to section 4975 of the Code or an employee benefit
plan that is a governmental plan (as defined in section 3(32) of ERISA), a
church plan (as defined in section 3(33) of ERISA), a non-U.S. plan (as
described in section 4(b)(4) of ERISA) or other plan that is not subject to the
foregoing but may be subject to provisions under any other federal, state,
local, non-U.S. or other laws or regulations that are similar to such provisions
of ERISA or the Code, or an entity whose underlying assets are considered to
include “plan assets” of any such plan, account or arrangement subject to the
fiduciary or prohibited transaction provisions of ERISA or section 4975 of the
Code.

 

2.1.15                    Except as expressly disclosed in a Schedule 13D or
Schedule 13G (or amendments thereto) filed by such Subscriber with the
Commission with respect to the beneficial ownership of the Issuer’s common
stock, Subscriber is not currently (and at all times through Closing will
refrain from being or becoming) a member of a “group” (within the meaning of
Section 13(d)(3) or Section 14(d)(2) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), or any successor provision), including any group
acting for the purpose of acquiring, holding or disposing of equity securities
of the Issuer (within the meaning of Rule 13d-5(b)(1) under the Exchange Act).

 

2.1.16                    Subscriber will not acquire a substantial interest (as
defined in 31 C.F.R. Part 800.244) in the Issuer as a result of the purchase and
sale of Shares hereunder such that a declaration to the Committee on Foreign
Investment in the United States would be mandatory under 31 C.F.R. Part 800.401,
and Subscriber will not have control (as defined in 31 C.F.R. Part 800.208) over
the Issuer from and after the Closing as a result of the purchase and sale of
Shares hereunder.

 

2.1.17                    Subscriber has, and on each date the Purchase Price
would be required to be funded to the Issuer pursuant to Section 3.1 will have,
sufficient immediately available funds to pay the Purchase Price pursuant to
Section 3.1. Subscriber is an entity having total liquid assets and net assets
in excess of the Purchase Price as of the date hereof and as of each date the
Purchase Price would be required to be funded to the Issuer pursuant to Section
3.1 and was not formed for the purpose of acquiring the Shares.

 



5

 

 

2.1.18                    None of the information provided or to be provided in
writing by or on behalf of Subscriber for inclusion in the Joint Proxy Statement
or Joint Proxy Statement/Prospectus (each, as defined in the Study Merger
Agreement) will contain any untrue statement or a material fact or omit to state
any material fact necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading.

 

2.1.19                    No broker, finder or other financial consultant has
acted on behalf of Subscriber in connection with this Subscription Agreement or
the transactions contemplated hereby in such a way as to create any liability on
the Issuer.

 

2.2              Issuer’s Representations, Warranties and Agreements. To induce
Subscriber to purchase the Shares, the Issuer hereby represents and warrants to
Subscriber and agrees with Subscriber as follows:

 

2.2.1                       The Issuer has been duly incorporated and is validly
existing as a corporation in good standing under the laws of the Delaware
General Corporation Law (“DGCL”), with corporate power and authority to own,
lease and operate its properties and conduct its business as presently conducted
and to enter into, deliver and perform its obligations under this Subscription
Agreement.

 

2.2.2                       When issued and delivered to Subscriber against full
payment for the Shares in accordance with the terms of this Subscription
Agreement and registered with the Issuer’s transfer agent, the Shares will be
duly authorized, validly issued, fully paid and non-assessable and will not have
been issued in violation of or subject to any preemptive or similar rights
created under the Issuer’s amended and restated certificate of incorporation
(the “Charter”) or under the DGCL.

 

2.2.3                       This Subscription Agreement has been duly
authorized, validly executed and delivered by the Issuer and, assuming that this
Subscription Agreement constitutes the valid and binding obligation of
Subscriber, is the valid and binding obligation of the Issuer, is enforceable
against the Issuer in accordance with its terms, except as may be limited or
otherwise affected by (i) bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium or other laws relating to or affecting the rights of
creditors generally and (ii) principles of equity, whether considered at law or
equity.

 

2.2.4                       The Issuer is classified as a Subchapter C
corporation for U.S. federal income tax purposes.

 



6

 

 

2.2.5                       The execution, delivery and performance of this
Subscription Agreement (including compliance by the Issuer with all of the
provisions hereof), issuance and sale of the Shares and the consummation of the
certain other transactions contemplated herein will not, subject to the receipt
of the Buyer Stockholder Approval and the effectiveness of the Buyer A&R Charter
Amendment, (i) conflict with or result in a breach or violation of any of the
terms or provisions of, or constitute a default under, or result in the creation
or imposition of any lien, charge or encumbrance upon any of the property or
assets of the Issuer pursuant to the terms of any indenture, mortgage, deed of
trust, loan agreement, lease, license or other agreement or instrument to which
the Issuer is a party or by which the Issuer is bound or to which any of the
property or assets of the Issuer is subject, which would reasonably be expected
to have a material adverse effect on the legal authority of the Issuer to enter
into and timely perform its obligations under this Subscription Agreement (a
“Issuer Material Adverse Effect”), (ii) result in any violation of the
provisions of the organizational documents of the Issuer or (iii) result in any
violation of any statute or any judgment, order, rule or regulation of any court
or governmental agency or body, domestic or foreign, having jurisdiction over
the Issuer or any of its properties that would reasonably be expected to have an
Issuer Material Adverse Effect.

 

2.2.6                       Neither the Issuer, nor any person acting on its
behalf has, directly or indirectly, made any offers or sales of any Issuer
security or solicited any offers to buy any security under circumstances that
would adversely affect reliance by the Issuer on Section 4(a)(2) of the
Securities Act for the exemption from registration for the transactions
contemplated hereby or would require registration of the issuance of the Shares
under the Securities Act.

 

2.2.7                       Neither the Issuer nor any person acting on its
behalf has conducted any general solicitation or general advertising, including
methods described in section 502(c) of Regulation D under the Securities Act, in
connection with the offer or sale of any of the Shares and neither the Issuer
nor any person acting on its behalf offered any of the Shares in a manner
involving a public offering under, or in a distribution in violation of, the
Securities Act or any state securities laws.

 

2.2.8                       [reserved]

 

2.2.9                       As of the date of this Subscription Agreement, the
authorized capital shares of the Issuer consists of (a) 200,000,000 shares of
Class A common stock, (b) 20,000,000 shares of Class B common stock, par value
$0.0001 per share (“Class B common stock”); and (c) 1,000,000 shares of
preferred stock, par value $0.0001 per share (“Preferred Shares”). As of the
date hereof: (i) no Preferred Shares are issued and outstanding; (ii)
69,000,000 shares of Class A common stock are issued and outstanding; (iii)
17,250,000 shares of Class B common stock are issued and outstanding; (iv)
15,800,000 warrants to purchase 15,800,000 shares of Class A common stock (the
“Private Placement Warrants”) are outstanding; and (v) 23,000,000 warrants to
purchase 23,000,000 shares of Class A common stock (the “Public Warrants”) are
outstanding. Subject to the receipt of the Buyer Stockholder Approval and the
effectiveness of the Buyer A&R Charter Amendment, all (i) issued and outstanding
shares of Class A common stock and Class B common stock have been duly
authorized and validly issued, are fully paid and are non-assessable and are not
subject to preemptive rights and (ii) outstanding Private Placement Warrants and
Public Warrants have been duly authorized and validly issued, are fully paid and
are not subject to preemptive rights. Except as set forth above and as
contemplated by the Study Merger Agreement or the Magnet Merger Agreement and
except in respect of any Class A common stock or any warrants exercisable for
shares of Class A common stock after the date hereof at a purchase price, or at
an exercise price, as applicable, equal to or greater than ten dollars ($10.00)
per share (before calculating any transaction expenses, original issue discounts
or other similar premiums, charges and expenses that are customary for issuances
of equity or equity-linked securities in connection with a private investment in
a public company), there are no outstanding options, warrants or other rights to
subscribe for, purchase or acquire from the Issuer any shares of Class A common
stock or Class B common stock, or any other equity interests in the Issuer, or
securities convertible into or exchangeable or exercisable for such equity
interests. As of the date hereof, the Issuer has no subsidiaries and does not
own, directly or indirectly, interests or investments (whether equity or debt)
in any person, whether incorporated or unincorporated. There are no stockholder
agreements, voting trusts or other agreements or understandings to which the
Issuer is a party or by which it is bound relating to the voting of any
securities of the Issuer, other than (A) as set forth in the SEC Documents and
(B) as contemplated by the Study Merger Agreement.

 



7

 

 

2.2.10                    Assuming the accuracy of Subscriber’s representations
and warranties set forth in Section 2.1 of this Subscription Agreement, (x) no
registration under the Securities Act is required for the offer and sale of the
Shares by the Issuer to Subscriber and (y) no consent, approval, order or
authorization of, or registration, qualification, designation, declaration or
filing with, any federal, state or local governmental authority is required on
the part of the Issuer in connection with the consummation of the transactions
contemplated by this Subscription Agreement, except for (i) filings pursuant to
Regulation D of the Securities Act and applicable state securities laws, (ii)
filings required by the NYSE, including with respect to obtaining shareholder
approval, (iii) filings required to consummate the Transactions as provided
under the definitive documents relating to the Transactions and (iv) where the
failure of which to obtain would not be reasonably likely to have an Issuer
Material Adverse Effect.

 

2.2.11                    The Issuer has made available to Subscriber (including
via the Securities and Exchange Commission’s (the “Commission”) EDGAR system) a
true, correct and complete copy of each form, report, statement, schedule,
prospectus, proxy, registration statement and other documents filed by the
Issuer with the Commission prior to the date of this Subscription Agreement (the
“SEC Documents”). None of the SEC Documents filed under the Exchange Act,
contained, when filed or, if amended prior to the date of this Subscription
Agreement, as of the date of such amendment with respect to those disclosures
that are amended, any untrue statement of a material fact or omitted to state a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading. The Issuer has timely filed each report, statement, schedule,
prospectus, and registration statement that the Issuer was required to file with
the Commission since its inception and through the date hereof. As of the date
hereof, there are no material outstanding or unresolved comments in comment
letters from the Commission staff with respect to any of the SEC Documents.

 



8

 

 

2.2.12                   As of the date hereof, there are no pending or, to the
knowledge of the Issuer, threatened, claims, actions, suits, arbitrations,
litigation or proceedings (“Actions”), which, if determined adversely, would,
individually or in the aggregate, reasonably be expected to have a material
adverse effect on the ability of the Issuer to enter into and perform its
obligations under this Subscription Agreement. As of the date hereof, there is
no unsatisfied judgment or any open injunction binding upon the Issuer which
would, individually or in the aggregate, reasonably be expected to have a
material adverse effect on the ability of the Issuer to enter into and perform
its obligations under this Subscription Agreement.

 

2.2.13                   No broker, finder or other financial consultant has
acted on behalf of Issuer in connection with this Subscription Agreement or the
transactions contemplated hereby in such a way as to create any liability on
Subscriber. The Issuer agrees to indemnify and hold harmless Subscriber from any
claim or demand for commission or other compensation by any broker, finder,
financial consultant or similar agent claiming to have been employed by or on
behalf of Issuer and to bear the cost of legal expenses incurred by Subscriber
in defending against any such claim.

 

2.2.14                   The execution, delivery and performance of its
obligations hereunder by Subscriber are, or are based on, commercial acts for
purposes of applicable law.

 

2.2.15                   The Class A common stock of the Issuer is registered
pursuant to Section 12(b) of the Exchange Act, and listed for trading on the New
York Stock Exchange (“NYSE”). There is no suit, action, proceeding or
investigation pending or, to the knowledge of the Issuer, threatened against the
Issuer by the NYSE or the Commission with respect to any intention by such
entity to deregister the Class A common stock or prohibit or terminate the
listing of the Class A common stock on the NYSE. The Issuer has taken no action
that is designed to terminate the registration of the Class A common stock under
the Exchange Act.

 

3.                  Settlement Date and Delivery.

 

3.1              Closing. The closing of the Subscription contemplated hereby
(the “Closing”) shall occur on the date of, and immediately prior to, the
consummation of the Study Transactions. Upon written notice from (or on behalf
of) the Issuer to Subscriber (the “Closing Notice”) at least ten (10) Business
Days prior to the date that the Issuer reasonably expects all conditions to the
closing of the Study Transactions to be satisfied (the “Expected Closing Date”),
Subscriber shall deliver to the Issuer no later than two (2) Business Days prior
to the Expected Closing Date, the Purchase Price for the Shares, by wire
transfer of United States dollars in immediately available funds to the account
specified by the Issuer in the Closing Notice, such funds to be held by the
Issuer in escrow until the Closing. If the Study Transactions are not
consummated on or prior to the tenth (10th) Business Day after the Expected
Closing Date, the Issuer shall return the Purchase Price to Subscriber by wire
transfer of United States dollars in immediately available funds to an account
specified by Subscriber. Notwithstanding such return, (i) a failure to close on
the Expected Closing Date shall not, by itself, be deemed to be a failure of any
of the conditions to Closing set forth in this Section 3 to be satisfied or
waived on or prior to the Closing Date, and (ii) Subscriber shall remain
obligated (A) to redeliver funds to the Issuer following the Issuer’s delivery
to Subscriber of a new Closing Notice and (B) to consummate the Closing upon
satisfaction of the conditions set forth in this Section 3. Unless otherwise
agreed by Study in writing, the Issuer shall deliver the Closing Notice at least
eight (8) Business Days prior to the date of the Special Meeting. At the
Closing, upon satisfaction (or, if applicable, waiver) of the conditions set
forth in this Section 3, the Issuer shall deliver to Subscriber the Shares in
certificated or book entry form (at the Issuer’s election), in the name of
Subscriber (or its nominee in accordance with its delivery instructions) or to a
custodian designated by Subscriber, as applicable. For purposes of this
Subscription Agreement, “Business Day” means any day that, in New York, New
York, is neither a legal holiday nor a day on which banking institutions are
generally authorized or required by law or regulation to close.

 



9

 

 

3.2              Conditions to Closing of the Issuer.

 

The Issuer’s obligations to sell and issue the Shares at the Closing are subject
to the fulfillment or (to the extent permitted by applicable law) written waiver
by Issuer, on or prior to the Closing Date, of each of the following conditions:

 

3.2.1                       Representations and Warranties Correct. The
representations and warranties made by Subscriber in Section 2.1 hereof shall be
true and correct in all material respects when made (other than representations
and warranties that are qualified as to materiality or Subscriber Material
Adverse Effect, which representations and warranties shall be true and correct
in all respects), and shall be true and correct in all material respects on and
as of the Closing Date (unless they specifically speak as of another date in
which case they shall be true and correct in all material respects as of such
date) (other than representations and warranties that are qualified as to
materiality or Subscriber Material Adverse Effect, which representations and
warranties shall be true in all respects) with the same force and effect as if
they had been made on and as of said date, but in each case without giving
effect to consummation of the Transactions.

 

3.2.2                       Compliance with Covenants. Subscriber shall have
performed, satisfied and complied in all material respects with the covenants,
agreements and conditions required by this Subscription Agreement to be
performed, satisfied or complied with by Subscriber at or prior to the Closing.

 

3.2.3                      Closing of the Study Transactions. All conditions
precedent to the Issuer’s obligations to consummate, or cause to be consummated,
the Study Transactions set forth in the Study Merger Agreement shall have been
satisfied or waived by the party entitled to the benefit thereof under the Study
Merger Agreement (other than those conditions that may only be satisfied at the
consummation of the Study Transactions, but subject to satisfaction or waiver by
such party of such conditions as of the consummation of the Study Transactions),
and the Study Transactions will be consummated immediately following the
Closing.

 



10

 

 

3.2.4                    Legality. There shall not be in force any order,
judgment, injunction, decree, writ, stipulation, determination or award, in each
case, entered by or with any governmental authority, statute, rule or regulation
enjoining or prohibiting the consummation of the Subscription.

 

3.3              Conditions to Closing of Subscriber.

 

Subscriber’s obligation to purchase the Shares at the Closing is subject to the
fulfillment or (to the extent permitted by applicable law) written waiver by
Subscriber, on or prior to the Closing Date, of each of the following
conditions:

 

3.3.1                       Representations and Warranties Correct. The
representations and warranties made by the Issuer in Section 2.2 hereof shall be
true and correct in all material respects when made (other than representations
and warranties that are qualified as to materiality or Issuer Material Adverse
Effect, which representations and warranties shall be true and correct in all
respects), and shall be true and correct in all material respects on and as of
the Closing Date (unless they specifically speak as of another date in which
case they shall be true and correct in all material respects as of such date)
(other than representations and warranties that are qualified as to materiality
or Issuer Material Adverse Effect, which representations and warranties shall be
true and correct in all respects) with the same force and effect as if they had
been made on and as of said date, but in each case without giving effect to
consummation of the Transactions; provided, that in the event this condition
would otherwise fail to be satisfied as a result of a breach of one or more of
the representations and warranties of the Issuer contained in this Subscription
Agreement and the facts underlying such breach would also cause a condition to
Study’s obligations under the Study Merger Agreement to fail to be satisfied,
this condition shall nevertheless be deemed satisfied in the event Study waives
such condition with respect to such breach under the Study Merger Agreement.

 

3.3.2                       Compliance with Covenants. The Issuer shall have
performed, satisfied and complied in all material respects with the covenants,
agreements and conditions required by this Subscription Agreement to be
performed, satisfied or complied with by the Issuer at or prior to the Closing,
except where the failure of such performance or compliance would not or would
not reasonably be expected to prevent, materially delay, or materially impair
the ability of the Issuer to consummate the Closing.

 

3.3.3                       Closing of the Study Transactions. (i) All
conditions precedent to the consummation of the Study Transactions set forth in
the Study Merger Agreement shall have been satisfied or waived by the party
entitled to the benefit thereof under the Study Merger Agreement (other than
those conditions that may only be satisfied at the consummation of the Study
Transactions, but subject to satisfaction or waiver by such party of such
conditions as of the consummation of the Study Transactions), (ii) no amendment
or modification of the Study Merger Agreement (as the same exists on the date
hereof as provided to Subscriber) shall have occurred that would reasonably be
expected to materially and adversely affect the economic benefits that
Subscriber would reasonably expect to receive under this Subscription Agreement
without having received Subscriber’s prior written consent (not to be
unreasonably withheld, conditioned or delayed) and (iii) the Study Transactions
will be consummated immediately following the Closing.

 



11

 

 

 

3.3.4                       Legality. There shall not be in force any order,
judgment, injunction, decree, writ, stipulation, determination or award, in each
case, entered by or with any governmental authority, statute, rule or regulation
enjoining or prohibiting the transactions contemplated by this Subscription
Agreement.

 

3.3.5                       Issuer Stockholder Approval. To the extent required
by the listing rules of NYSE, approval of the issuance of the Shares pursuant to
this Subscription Agreement by the Issuer’s stockholders shall have been
obtained.

 

4.                  Registration Statement. Prior to or concurrently with the
Closing, the parties shall enter into a joinder, or otherwise become a party, to
the Amended and Registration Rights Agreement, dated as of October 12, 2020, by
and among the Issuer, Study, Churchill Sponsor II, LLC and the other parties
thereto.

 

5.                  Termination. This Subscription Agreement shall terminate and
be void and of no further force and effect, and all rights and obligations of
the parties hereunder shall terminate without any further liability on the part
of any party in respect thereof, upon the earlier to occur of (i) such date and
time as the Study Merger Agreement is validly terminated in accordance with its
terms and (ii) upon the mutual written agreement of each of the parties hereto
to terminate this Subscription Agreement; provided, that nothing herein will
relieve any party from liability for any willful breach hereof prior to the time
of termination, and each party will be entitled to any remedies at law or in
equity to recover losses, liabilities or damages arising from such breach. The
Issuer shall promptly notify Subscriber of (i) the termination of the Study
Merger Agreement promptly after the termination of such agreement, and (ii) any
waiver by the Issuer of any of the conditions specified in Article X of the
Study Merger Agreement.

 

6.                  Miscellaneous.

 

6.1              Further Assurances. At the Closing, the parties hereto shall
execute and deliver such additional documents and take such additional actions
as the parties reasonably may deem to be practical and necessary in order to
consummate the Subscription as contemplated by this Subscription Agreement.

 

6.1.1                     Subscriber acknowledges that the Issuer, Study and
others will rely on the acknowledgments, understandings, agreements,
representations and warranties made by Subscriber contained in this Subscription
Agreement. Prior to the Closing, Subscriber agrees to promptly notify the Issuer
and Study if any of the acknowledgments, understandings, agreements,
representations and warranties set forth herein are no longer accurate in all
material respects.

 

6.1.2                       Each of the Issuer, Subscriber and Study is entitled
to rely upon this Subscription Agreement and is irrevocably authorized to
produce this Subscription Agreement or a copy hereof to any interested party in
any administrative or legal proceeding or official inquiry with respect to the
matters covered hereby.

 



12

 

 

6.1.3                       The Issuer may request from Subscriber such
additional information as the Issuer may deem necessary to evaluate the
eligibility of Subscriber to acquire the Shares, and Subscriber shall provide
such information as may be reasonably requested, to the extent within
Subscriber’s possession and control or otherwise readily available to
Subscriber.

 

6.1.4                       Each of Subscriber and the Issuer shall pay all of
its own expenses in connection with this Subscription Agreement and the
transactions contemplated herein.

 

6.1.5                       Each of Subscriber and the Issuer shall take, or
cause to be taken, all actions and do, or cause to be done, all things
necessary, proper or advisable to consummate the transactions contemplated by
this Subscription Agreement on the terms and conditions described therein no
later than immediately prior to the consummation of the Study Transactions.

 

6.2              Notices. Any notice or communication required or permitted
hereunder shall be in writing and either delivered personally, emailed or sent
by overnight mail via a reputable overnight carrier, or sent by certified or
registered mail, postage prepaid, and shall be deemed to be given and received
(i) when so delivered personally, (ii) when sent, with no mail undeliverable or
other rejection notice, if sent by email, or (iii) three (3) Business Days after
the date of mailing to the address below or to such other address or addresses
as such person may hereafter designate by notice given hereunder:

 

(i)       if to Subscriber, to:

 

(ii)       if to the Issuer, to:

 

Churchill Capital Corp. II



640 Fifth Avenue, 12th Floor



New York, NY 10019



Attention:      Michael S. Klein



Telephone:    212-380-7775



Email:           Michael.klein@mkleinandcompany.com



 

with a required copy (which copy shall not constitute notice) to:

 

Paul, Weiss, Rifkind, Wharton & Garrison LLP



1285 Avenue of the Americas



New York, NY 10019



Attention: Ross A. Fieldston, Raphael M. Russo



Email: rfieldston@paulweiss.com; rrusso@paulweiss.com



 



13

 

 

6.3              Entire Agreement. This Subscription Agreement constitutes the
entire agreement, and supersedes all other prior agreements, understandings,
representations and warranties, both written and oral, among the parties, with
respect to the subject matter hereof, including any commitment letter entered
into relating to the subject matter hereof.

 

6.4              Modifications and Amendments. This Subscription Agreement may
not be amended, modified, supplemented or waived (i) except by an instrument in
writing, signed by the party against whom enforcement of such amendment,
modification, supplement or waiver is sought and (ii) without the prior written
consent of Study (with respect to this clause (ii), solely to the extent that an
amendment, modification, supplement or waiver would reasonably be expected to
materially and adversely affect the Issuer’s ability to consummate the Study
Transactions); provided that any rights (but not obligations) of a party under
this Subscription Agreement may be waived, in whole or in part, by such party on
its own behalf without the prior consent of any other party.

 

6.5              Assignment. Neither this Subscription Agreement nor any rights,
interests or obligations that may accrue to the parties hereunder (including
Subscriber’s rights to purchase the Shares) may be transferred or assigned
without the prior written consent of each of the other parties hereto (other
than the Shares acquired hereunder, if any, and then only in accordance with
this Subscription Agreement); provided that Subscriber’s rights and obligations
hereunder may be assigned to any fund or account managed by the same investment
manager as Subscriber, without the prior consent of the Issuer, provided that
such assignee(s) agrees in writing to be bound by the terms hereof, and upon
such assignment by a Subscriber, the assignee(s) shall become Subscriber
hereunder and have the rights and obligations and be deemed to make the
representations and warranties of Subscriber provided for herein to the extent
of such assignment; provided, further, that no assignment shall relieve the
assigning party of any of its obligations hereunder, including any assignment to
any fund or account managed by the same investment manager as Subscriber.

 

6.6              Benefit.

 

6.6.1                       Except as otherwise provided herein, this
Subscription Agreement shall be binding upon, and inure to the benefit of the
parties hereto and their heirs, executors, administrators, successors, legal
representatives, and permitted assigns, and the agreements, representations,
warranties, covenants and acknowledgments contained herein shall be deemed to be
made by, and be binding upon, such heirs, executors, administrators, successors,
legal representatives and permitted assigns. This Subscription Agreement shall
not confer rights or remedies upon any person other than the parties hereto and
their respective successors and assigns.

 

6.7              Governing Law. This Subscription Agreement, and any claim or
cause of action hereunder based upon, arising out of or related to this
Subscription Agreement (whether based on law, in equity, in contract, in tort or
any other theory) or the negotiation, execution, performance or enforcement of
this Subscription Agreement, shall be governed by and construed in accordance
with the laws of the State of Delaware, without giving effect to the principles
of conflicts of law thereof.

 



14

 

 

6.8              Consent to Jurisdiction; Waiver of Jury Trial. Each of the
parties irrevocably consents to the exclusive jurisdiction and venue of the
Court of Chancery of the State of Delaware, provided, that if subject matter
jurisdiction over the matter that is the subject of the legal proceeding is
vested exclusively in the U.S. federal courts, such legal proceeding shall be
heard in the U.S. District Court for the District of Delaware (together with the
Court of Chancery of the State of Delaware “Chosen Courts”), in connection with
any matter based upon or arising out of this Subscription Agreement. Each party
hereby waives, and shall not assert as a defense in any legal dispute, that (i)
such person is not personally subject to the jurisdiction of the Chosen Courts
for any reason, (ii) such legal proceeding may not be brought or is not
maintainable in the Chosen Courts, (iii) such person’s property is exempt or
immune from execution, (iv) such legal proceeding is brought in an inconvenient
forum or (v) the venue of such legal proceeding is improper. Each party hereby
consents to service of process in any such proceeding in any manner permitted by
Delaware law, further consents to service of process by nationally recognized
overnight courier service guaranteeing overnight delivery, or by registered or
certified mail, return receipt requested, at its address specified pursuant to
Section 6.2 and waives and covenants not to assert or plead any objection which
they might otherwise have to such manner of service of process. Notwithstanding
the foregoing in this Section 6.8, a party may commence any action, claim, cause
of action or suit in a court other than the Chosen Courts solely for the purpose
of enforcing an order or judgment issued by the Chosen Courts. TO THE EXTENT NOT
PROHIBITED BY APPLICABLE LAW WHICH CANNOT BE WAIVED, EACH OF THE PARTIES WAIVES
ANY RIGHT TO TRIAL BY JURY ON ANY CLAIMS OR COUNTERCLAIMS ASSERTED IN ANY LEGAL
DISPUTE RELATING TO THIS SUBSCRIPTION AGREEMENT WHETHER NOW EXISTING OR
HEREAFTER ARISING. IF THE SUBJECT MATTER OF ANY SUCH LEGAL DISPUTE IS ONE IN
WHICH THE WAIVER OF JURY TRIAL IS PROHIBITED, NO PARTY SHALL ASSERT IN SUCH
LEGAL DISPUTE A NONCOMPULSORY COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS
SUBSCRIPTION AGREEMENT. FURTHERMORE, NO PARTY SHALL SEEK TO CONSOLIDATE ANY SUCH
LEGAL DISPUTE WITH A SEPARATE ACTION OR OTHER LEGAL PROCEEDING IN WHICH A JURY
TRIAL CANNOT BE WAIVED.

 

6.9              Severability. If any provision of this Subscription Agreement
shall be invalid, illegal or unenforceable, the validity, legality or
enforceability of the remaining provisions of this Subscription Agreement shall
not in any way be affected or impaired thereby and shall continue in full force
and effect.

 

6.10          No Waiver of Rights, Powers and Remedies. No failure or delay by a
party hereto in exercising any right, power or remedy under this Subscription
Agreement, and no course of dealing between the parties hereto, shall operate as
a waiver of any such right, power or remedy of such party. No single or partial
exercise of any right, power or remedy under this Subscription Agreement by a
party hereto, nor any abandonment or discontinuance of steps to enforce any such
right, power or remedy, shall preclude such party from any other or further
exercise thereof or the exercise of any other right, power or remedy hereunder.
The election of any remedy by a party hereto shall not constitute a waiver of
the right of such party to pursue other available remedies. No notice to or
demand on a party not expressly required under this Subscription Agreement shall
entitle the party receiving such notice or demand to any other or further notice
or demand in similar or other circumstances or constitute a waiver of the rights
of the party giving such notice or demand to any other or further action in any
circumstances without such notice or demand.

 



15

 

 

6.11             Remedies.

 

6.11.1                   The parties agree that the irreparable damage would
occur if this Subscription Agreement was not performed or the Closing is not
consummated in accordance with its specific terms or was otherwise breached and
that money damages or other legal remedies would not be an adequate remedy for
any such damage. It is accordingly agreed that the parties hereto shall be
entitled to equitable relief, including in the form of an injunction or
injunctions, to prevent breaches or threatened breaches of this Subscription
Agreement and to enforce specifically the terms and provisions of this
Subscription Agreement in an appropriate court of competent jurisdiction as set
forth in Section 6.8, this being in addition to any other remedy to which any
party is entitled at law or in equity, including money damages.  The right to
specific enforcement shall include the right of the parties hereto to cause to
cause the other parties hereto to cause the transactions contemplated hereby to
be consummated on the terms and subject to the conditions and limitations set
forth in this Subscription Agreement. The parties hereto further agree (i) to
waive any requirement for the security or posting of any bond in connection with
any such equitable remedy, (ii) not to assert that a remedy of specific
enforcement pursuant to this Section 6.11 is unenforceable, invalid, contrary to
applicable law or inequitable for any reason and (iii) to waive any defenses in
any action for specific performance, including the defense that a remedy at law
would be adequate.

 

6.11.2                   The parties acknowledge and agree that this Section
6.11 is an integral part of the transactions contemplated hereby and without
that right, the parties hereto would not have entered into this Subscription
Agreement.

 

6.11.3    In any dispute arising out of or related to this Subscription
Agreement, or any other agreement, document, instrument or certificate
contemplated hereby, or any transactions contemplated hereby or thereby, the
applicable adjudicating body shall award to the prevailing party, if any, the
costs and attorneys’ fees reasonably incurred by the prevailing party in
connection with the dispute and the enforcement of its rights under this
Subscription Agreement or any other agreement, document, instrument or
certificate contemplated hereby and, if the adjudicating body determines a party
to be the prevailing party under circumstances where the prevailing party won on
some but not all of the claims and counterclaims, the adjudicating body may
award the prevailing party an appropriate percentage of the costs and attorneys’
fees reasonably incurred by the prevailing party in connection with the
adjudication and the enforcement of its rights under this Subscription Agreement
or any other agreement, document, instrument or certificate contemplated hereby
or thereby.

 

6.12          Survival of Representations and Warranties. All representations
and warranties made by the parties hereto in this Subscription Agreement shall
survive the Closing. For the avoidance of doubt, if for any reason the Closing
does not occur prior to the consummation of the Study Transactions, all
representations, warranties, covenants and agreements of the parties hereunder
shall survive the consummation of the Study Transactions and remain in full
force and effect.

 



16

 

 

6.13          No Broker or Finder. Each of the Issuer and Subscriber agrees to
indemnify and hold the other parties hereto harmless from any claim or demand
for commission or other compensation by any broker, finder, financial consultant
or similar agent claiming to have been employed by or on behalf of such party
and to bear the cost of legal expenses incurred in defending against any such
claim.

 

6.14          Headings and Captions. The headings and captions of the various
subdivisions of this Subscription Agreement are for convenience of reference
only and shall in no way modify or affect the meaning or construction of any of
the terms or provisions hereof.

 

6.15          Counterparts. This Subscription Agreement may be executed in one
or more counterparts, all of which when taken together shall be considered one
and the same agreement and shall become effective when counterparts have been
signed by each party and delivered to the other parties, it being understood
that the parties need not sign the same counterpart. In the event that any
signature is delivered by facsimile transmission or any other form of electronic
delivery, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such signature page were an original thereof.

 

6.16          Construction. The words “include,” “includes,” and “including”
will be deemed to be followed by “without limitation.” Pronouns in masculine,
feminine, and neuter genders will be construed to include any other gender, and
words in the singular form will be construed to include the plural and vice
versa, unless the context otherwise requires. The words “this Subscription
Agreement,” “herein,” “hereof,” “hereby,” “hereunder,” and words of similar
import refer to this Subscription Agreement as a whole and not to any particular
subdivision unless expressly so limited. The parties hereto intend that each
representation, warranty, and covenant contained herein will have independent
significance. If any party hereto has breached any representation, warranty, or
covenant contained herein in any respect, the fact that there exists another
representation, warranty or covenant relating to the same subject matter
(regardless of the relative levels of specificity) which such party hereto has
not breached will not detract from or mitigate the fact that such party hereto
is in breach of the first representation, warranty, or covenant. All references
in this Subscription Agreement to numbers of shares, per share amounts and
purchase prices shall be appropriately adjusted to reflect any stock split,
stock dividend, stock combination, recapitalization or the like occurring after
the date hereof.

 

6.17          Mutual Drafting. This Subscription Agreement is the joint product
of the parties hereto and each provision hereof has been subject to the mutual
consultation, negotiation and agreement of the parties and shall not be
construed for or against any party hereto.

 

7.                  Disclosure. Subscriber hereby consents to the publication
and disclosure in (x) any Form 8-K filed by the Issuer with the Commission in
connection with the execution and delivery of the Study Merger Agreement, Joint
Proxy Statement or Joint Proxy Statement/Prospectus or any other filing with the
Commission pursuant to applicable securities laws, in each case, as and to the
extent required by the federal securities laws or the Commission or any other
securities authorities, and (y) any other documents or communications provided
by the Issuer or Study to any governmental authority or to securityholders of
the Issuer, in each case, as and to the extent required by applicable law or the
Commission or any other governmental authority, of Subscriber’s name and
identity and the nature of Subscriber’s commitments, arrangements and
understandings under and relating to this Subscription Agreement and, if deemed
required or appropriate by the Issuer or Study, a copy of this Subscription
Agreement. Subscriber will promptly provide any information reasonably requested
by the Issuer, Study or Magnet for any regulatory application or filing made or
approval sought in connection with the Transactions (including filings with the
Commission).

 



17

 

 

8.                  Trust Account Waiver. Notwithstanding anything to the
contrary set forth herein, Subscriber acknowledges that the Issuer has
established a trust account containing the proceeds of its initial public
offering and from certain private placements (collectively, with interest
accrued from time to time thereon, the “Trust Account”). Subscriber agrees that
(i) it has no right, title, interest or claim of any kind in or to any monies
held in the Trust Account, and (ii) it shall have no right of set-off or any
right, title, interest or claim of any kind (“Claim”) to, or to any monies in,
the Trust Account, in each case in connection with this Subscription Agreement,
and hereby irrevocably waives any Claim to, or to any monies in, the Trust
Account that it may have in connection with this Subscription Agreement;
provided, however, that nothing in this Section 8 shall be deemed to limit
Subscriber’s right, title, interest or claim to the Trust Account by virtue of
such Subscriber’s record or beneficial ownership of securities of the Issuer
acquired by any means other than pursuant to this Subscription Agreement,
including, but not limited to, any redemption right with respect to any such
securities of the Issuer. In the event Subscriber has any Claim against the
Issuer under this Subscription Agreement, Subscriber shall pursue such Claim
solely against the Issuer and its assets outside the Trust Account and not
against the property or any monies in the Trust Account. Subscriber agrees and
acknowledges that such waiver is material to this Subscription Agreement and has
been specifically relied upon by the Issuer to induce the Issuer to enter into
this Subscription Agreement and Subscriber further intends and understands such
waiver to be valid, binding and enforceable under applicable law. In the event
the Subscriber, in connection with this Subscription Agreement, commences any
action or proceeding which seeks, in whole or in part, relief against the funds
held in the Trust Account or distributions therefrom or any of the Issuer’s
stockholders, whether in the form of monetary damages or injunctive relief,
Subscriber shall be obligated to pay to the Issuer all of its legal fees and
costs in connection with any such action in the event that the Issuer prevails
in such action or proceeding.

 

9.                  Non-Reliance. Subscriber acknowledges that it is not relying
upon, and has not relied upon, any statement, representation or warranty made by
any person, firm or corporation (including, without limitation, Study, any of
its affiliates or any of its control persons, officers, directors or employees),
other than the representations and warranties of the Issuer expressly set forth
in this Subscription Agreement, in making its investment or decision to invest
in the Issuer.

 

10.              Rule 144. From and after such time as the benefits of Rule 144
promulgated under the Securities Act or any other similar rule or regulation of
the Commission that may allow Subscriber to sell securities of the Issuer to the
public without registration are available to holders of the Issuer’s common
stock and until the third anniversary of the Closing Date, the Issuer agrees to:

 



18

 

 

10.1.1                   make and keep public information available, as those
terms are understood and defined in Rule 144;

 

10.1.2                   file with the Commission in a timely manner all reports
and other documents required of the Issuer under the Securities Act and the
Exchange Act so long as the Issuer remains subject to such requirements and the
filing of such reports and other documents is required for the applicable
provisions of Rule 144; and

 

10.1.3                   furnish to Subscriber, promptly upon request, (x) a
written statement by the Issuer, if true, that it has complied with the
reporting requirements of Rule 144, the Securities Act and the Exchange Act, (y)
a copy of the most recent annual or quarterly report of the Issuer and such
other reports and documents so filed by the Issuer and (z) such other
information as may be reasonably requested to permit Subscriber to sell such
securities pursuant to Rule 144 without registration.

 

If the Shares are eligible to be sold without restriction under, and without the
Issuer being in compliance with the current public information requirements of,
Rule 144 under the Securities Act, then at Subscriber’s request, the Issuer will
cause its transfer agent to remove the legend described in Section 2.1.6. In
connection therewith, if required by the Issuer’s transfer agent, the Issuer
will promptly cause an opinion of counsel to be delivered to and maintained with
its transfer agent, together with any other authorizations, certificates and
directions required by the transfer agent that authorize and direct the transfer
agent to issue such Shares without any such legend; provided, that,
notwithstanding the foregoing, Issuer will not be required to deliver any such
opinion, authorization, certificate or direction if it reasonably believes that
removal of the legend could result in or facilitate transfers of securities in
violation of applicable law.

 

[Signature Page Follows]

 



19

 

 

IN WITNESS WHEREOF, each of the Issuer and Subscriber has executed or caused
this Subscription Agreement to be executed by its duly authorized representative
as of the date set forth below.

 

  Churchill Capital Corp II       By: /s/ Peter Seibold   Name: Peter Seibold  
Title: Chief Financial Officer

 



 

 

 

 

Accepted and agreed this 14th day of October, 2020.           SUBSCRIBER:      
    Signature of Subscriber:   Signature of Joint Subscriber, if applicable:    
  By: /s/ Allison Green   By:   Name: Allison Green   Name:   Title: Chief
Financial Officer   Title:                 Name of Subscriber:   Name of Joint
Subscriber, if applicable:       (Please print.  Please indicate name and  
(Please Print.  Please indicate name and capacity of person signing above)  
capacity of person signing above)             Name in which securities are to be
registered (if different from the name of Subscriber listed directly above):    
      Email Address:           If there are joint investors, please check one:  
        ¨ Joint Tenants with Rights of Survivorship     ¨ Tenants-in-Common    
¨ Community Property    

 

Subscriber’s EIN:     Joint Subscriber’s EIN:         Business Address-Street:  
Mailing Address-Street (if different):             City, State, Zip:   City,
State, Zip:

 

      Attn:     Attn:   Telephone No.:     Telephone No.:   Facsimile No.:    
Facsimile No.:  

 



 

 

 

SCHEDULE I
ELIGIBILITY REPRESENTATIONS OF SUBSCRIBER

 

A.QUALIFIED INSTITUTIONAL BUYER STATUS
(Please check the applicable subparagraphs):

 

1.¨ We are a “qualified institutional buyer” (as defined in Rule 144A under the
Securities Act of 1933, as amended (the “Securities Act”) (a “QIB”)).

 

2.¨ We are subscribing for the Shares as a fiduciary or agent for one or more
investor accounts, and each owner of such account is a QIB.

 

*** OR ***

 

B.INSTITUTIONAL ACCREDITED INVESTOR STATUS (Please check the applicable
subparagraphs):

 

1.¨ We are an “accredited investor” (within the meaning of Rule 501(a) under the
Securities Act) or an entity in which all of the equity holders are accredited
investors within the meaning of Rule 501(a) under the Securities Act, and have
marked and initialed the appropriate box on the following page indicating the
provision under which we qualify as an “accredited investor.”

 

2.¨ We are not a natural person.

 

*** AND ***

 

C.AFFILIATE STATUS
(Please check the applicable box) SUBSCRIBER:

 

¨is:

 

¨is not:

 

an “affiliate” (as defined in Rule 144 under the Securities Act) of the Issuer
or acting on behalf of an affiliate of the Issuer.

 

This page should be completed by Subscriber
and constitutes a part of the Subscription Agreement.

 



 

 

 

Rule 501(a) under the Securities Act, in relevant part, states that an
“accredited investor” shall mean any person who comes within any of the below
listed categories, or who the issuer reasonably believes comes within any of the
below listed categories, at the time of the sale of the securities to that
person. Subscriber has indicated, by marking and initialing the appropriate box
below, the provision(s) below which apply to Subscriber and under which
Subscriber accordingly qualifies as an “accredited investor.”

 

¨ Any bank as defined in section 3(a)(2) of the Securities Act, or any savings
and loan association or other institution as defined in section 3(a)(5)(A) of
the Securities Act whether acting in its individual or fiduciary capacity;

 

¨ Any broker or dealer registered pursuant to section 15 of the Securities
Exchange Act of 1934, as amended;

 

¨ Any insurance company as defined in section 2(a)(13) of the Securities Act;

 

¨ Any investment company registered under the Investment Company Act of 1940, as
amended (the “Investment Company Act”) or a business development company as
defined in section 2(a)(48) of the Investment Company Act;

 

¨ Any Small Business Investment Company licensed by the U.S. Small Business
Administration under section 301(c) or (d) of the Small Business Investment Act
of 1958, as amended;

 

¨ Any plan established and maintained by a state, its political subdivisions, or
any agency or instrumentality of a state or its political subdivisions, for the
benefit of its employees, if such plan has total assets in excess of $5,000,000;

 

¨ Any employee benefit plan within the meaning of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”), if (i) the investment decision is
made by a plan fiduciary, as defined in section 3(21) of ERISA, which is either
a bank, a savings and loan association, an insurance company, or a registered
investment adviser, (ii) the employee benefit plan has total assets in excess of
$5,000,000 or, (iii) such plan is a self-directed plan, with investment
decisions made solely by persons that are “accredited investors”;

 

¨ Any private business development company as defined in section 202(a)(22) of
the Investment Advisers Act of 1940, as amended;

 

¨ Any (i) corporation, limited liability company or partnership, (ii)
Massachusetts or similar business trust, or (iii) organization described in
section 501(c)(3) of the Internal Revenue Code of 1986, as amended, not formed
for the specific purpose of acquiring the securities offered, and with total
assets in excess of $5,000,000;

 

¨ Any director, executive officer, or general partner of the issuer of the
securities being offered or sold, or any director, executive officer, or general
partner of a general partner of that issuer;

 

¨ Any natural person whose individual net worth, or joint net worth with that
person’s spouse, exceeds $1,000,000. For purposes of calculating a natural
person’s net worth: (a) the person’s primary residence shall not be included as
an asset; (b) indebtedness that is secured by the person’s primary residence, up
to the estimated fair market value of the primary residence at the time of the
sale of securities, shall not be included as a liability (except that if the
amount of such indebtedness outstanding at the time of sale of securities
exceeds the amount outstanding 60 days before such time, other than as a result
of the acquisition of the primary residence, the amount of such excess shall be
included as a liability); and (c) indebtedness that is secured by the person’s
primary residence in excess of the estimated fair market value of the primary
residence at the time of the sale of securities shall be included as a
liability;

 

¨ Any natural person who had an individual income in excess of $200,000 in each
of the two most recent years or joint income with that person’s spouse in excess
of $300,000 in each of those years and has a reasonable expectation of reaching
the same income level in the current year;

 

¨ Any trust, with total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring the securities offered, whose purchase is directed
by a sophisticated person as described in Section 230.506(b)(2)(ii) of
Regulation D; or

 

¨ Any entity in which all of the equity owners are “accredited investors.”

 



 

 

 